Citation Nr: 0607656	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a generalized 
anxiety disorder.

3.  Entitlement to service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from June 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the above claims.

A telefax transmission sheet dated in July 2002 makes 
reference to a service connection claim for diabetes mellitus 
and the submission of additional evidence in conjunction with 
that claim.  The RO has not adjudicated that claim, and it is 
referred to the RO for appropriate action.

The veteran had requested a videoconference hearing before a 
Member of the Board, but withdrew the hearing request in 
March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

While the Board regrets the additional delay, due process 
concerns dictate that the case be remanded.  

In October 2005, additional evidence was submitted for the 
record which reflects that, in February 1972, the veteran was 
awarded a Purple Heart for wounds received during combat 
action on January 22, 1972, and a Bronze Star with "V" 
device.  (The Board notes that these are copies of documents 
proffered by the veteran, and unsigned by any official 
source, and were not certified copies which were obtained 
from an official source.)  However, the DD Form 214 on file 
reflects that the veteran had active service from June 1972 
to May 1974, with no notation of any of the aforementioned 
decorations.  We note that the DD Form 214 on file does 
indicate that the veteran had 6 months and 16 days of prior 
active service but, in June 1993, the service department 
indicated that the veteran's prior service was with the 
National Guard.  The Board believes that this matter warrants 
further investigation with respect to verification of the 
matter of the status of the veteran's service prior to June 
1972 and his reported receipt of the aforementioned 
decorations.    

In addition, the veteran's representative has pointed out 
that not all of the actions requested in the Board's July 
2004 remand were accomplished.  Namely, the AMC did not 
schedule the veteran for a VA examination, and did not 
prepare a summary of the veteran's claimed stressors and take 
the additional verification actions specified by the Board in 
the 2004 remand.  Given the contention of the veteran's 
representative, and the fact that the Board is required to 
insure compliance with the instructions in its remands, the 
RO will be requested upon remand to undertake these actions.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO is requested to take all 
action necessary to verify any period of 
service prior to June 1972, as well 
verifying the veteran's reported receipt 
of a Purple Heart for wounds received 
during combat action on January 22, 1972, 
and a Bronze Star with "V" device, 
which were shown by evidence submitted by 
the veteran in October 2005 to have been 
awarded in February 1972.  Any of his 
other reported award or decorations, as 
shown by the evidence submitted in 
October 2005, should also be verified.  
It would be helpful if a memorandum for 
the file related to this matter could be 
added to the record. 
2.  Again advise the veteran to submit a 
specific and detailed statement 
describing his alleged PTSD stressors.  
He should be informed that specific 
dates, locations, circumstances, and 
names (and ranks) of those involved in 
the reported incidents would prove 
helpful in attempting to verify his 
claimed stressors.

3.  Review the file and prepare a summary 
of the veteran's claimed stressors, as 
necessary, following verification of the 
veteran's reported awards indicative of 
combat.  The summary and all associated 
documents, to include the veteran's DD 
Form(s) 214, service personnel records, 
and his stressor statement should be sent 
to the former U.S. Armed Services Center 
for Unit Records Research (CURR), now 
known as the U. S. Army and Joint 
Services Records Research Center (JSRRC).  
That organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressors, including providing 
any available unit histories.  The 
Department of the Army and NPRC, as 
appropriate, should also be contacted in 
order to verify the veteran's active duty 
assignments and locations.  Thereafter, 
the RO should prepare a memorandum 
describing which, if any, of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

4.  After the foregoing development has 
been accomplished and the records have 
been associated with the claims folder, 
if the RO concludes there are one or more 
stressors which have been verified or 
corroborated, schedule the veteran for a 
complete and thorough VA examination by a 
psychiatrist.

a.  Prior to conducting the 
examination, the examiner should be 
given a copy of this Remand and the 
veteran's claims folder, and should 
review the veteran's medical history 
and the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  Any diagnosis 
made should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-
IV).  All necessary special studies or 
tests, including appropriate 
psychological testing and evaluation, 
should be accomplished.

b.  The examination report should 
reflect review of pertinent material 
in the claims folder.  The 
psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings, to 
obtain a true picture of the veteran's 
psychiatric status.

c.  If a psychiatric disorder other 
than PTSD is diagnosed, the examiner 
should opine as to whether it is at 
least as likely as not that it had its 
onset during active military service 
or within the first post-service year; 
or whether it is causally related to 
any in-service disease or injury.

d.  The psychiatrist must express an 
opinion as to whether the veteran 
meets the criteria for PTSD contained 
in DSM-IV, and if he meets such 
criteria, whether PTSD can be related 
to the stressor or stressors reported 
by the veteran and established, based 
on the RO's memorandum, as having 
occurred during the veteran's service.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been completed.

7.  Readjudicate the veteran's claims 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remain adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations. No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


